Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The amendment filed 22 December 2020 has been entered. Claims 1 – 3 and 16 – 20 have been cancelled. Claims 4 and 7 – 12 have been amended. Claims 21 – 24 have been added. Claims 4 – 15 and 21 – 24 are pending in the application.

Response to Arguments
Applicant's arguments have been fully considered but they are moot because they do not apply to the combination of art employed in the rejection below.

Information Disclosure Statement
The information disclosure statement filed 9 November 2018  fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

NOTICE for all US Patent Applications Filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 21 merely repeats the language of Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 – 13 and 21 – 24 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Jensen et al (DE102013102084, US 10,863,941 used as translation) or, in the alternative, under 35 U.S.C. 103 as obvious over Jensen et al (DE102013102084, US 10,863,941 used as translation) in view of Broman (2015/0107263; note provisional 61/892761).

Regarding Claims 4 and 21, Jensen teaches (Figs 3a-f) a tube clamp with “a housing (outer portion of 45) connected to a circular flange (inner portion of 45), the circular flange including a tubular wall surrounding a central bore (within 45, at 47, 44) and including at least one slot (46, at 42) in the tubular wall sized to accept the flexible tube (42); and a pinching element (47) positioned inside the central bore and being rotatable about a central axis of the circular flange (see Figs 3a-c), wherein the pinching element (47) includes a pinching projection consisting of a single rotary pinch lobe (44), the pinching element (47) passes through a hole in the housing (45, at 47; see Figs 3d-f) and is connected to a motor (col 3, ll 27-34) to apply a force that causes rotation (Abstract) of the pinching element (47) within the hole in the housing (45, at 47).”
Alternatively, should it be determined that Jensen does not properly anticipate the feature of a valve element passing through a hole in a housing and being connected to a motor, Broman teaches such a feature.
Specifically, Broman teaches (Figs 1-4) the use of a motor (5, 5a, 20, 48) to rotate a valve element (1, 7) through a hole (at 7) in a housing (20).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Jensen to include a motor and external housing through which the valve is actuated as taught by Broman in order to yield the predictable result of protecting the motor to valve linkage while allowing proper valve operation by insuring that the correct relative alignment is maintained between the motor and valve element.

Jensen as modified by Broman further teaches a tube clamp in which:

Regarding Claim 5, there is “a coupling block that includes a cam (Broman, at 10, 11); and at least one cam pin (8) protruding from the pinching element (Jensen, 44) and cooperating with the cam (Broman, at 10, 11) to induce rotating motion of the pinching element (Jensen, 44).”

Regarding Claim 6, “the cam (Broman, at 10, 11) has a channel (11) with an open end (Fig 2; 11, at 8) and a closed end (Fig 3; 11, at 8), and the cam pin (8) moves through the channel (11) from the open end (as in Fig 2) to the closed end (as in Fig 3).”

Regarding Claim 7, “the slot (Jensen, 46) has a floor and two opposed sides defining a U-shape (see Fig 3d), and the single rotary pinch lobe (44) and at least one of the two opposed sides (of slot 46) are aligned such that the single rotary pinch lobe (44) does not obstruct the slot (46) when the cam pin (Broman, 8) is at the closed end of the channel (11).”
Note that Broman teaches that the flow is permitted when the cam is in this position. See Figure 3.

Regarding Claim 8, “the slot (Jensen, 46) has a floor and two opposed sides defining a U-shape (see Fig 1), and the single rotary pinch lobe (44) narrows an opening (as in Fig 3) defined by the single rotary pinch lobe (44) and at least one of the two opposed sides (of 46) when the cam pin (Broman, 8) is not at the closed end of the channel (11).”
Note that Broman teaches that the flow is obstructed when the cam is in this position. See Figure 2.

Regarding Claim 9, “the slot (Jensen, 46) has a floor and two opposed sides defining a U-shape (see Fig 3d), and the single rotary pinch lobe (44) at least partially obstructs the slot (46, as in Fig 3b) when the cam pin (Broman, 8) is at the open end (as in Fig 2) of the channel (11).”

Regarding Claim 10, “the single rotary pinch lobe (Jensen, 44) pinches (as in Fig 3b) the flexible tube (42) against at least one of the two opposed sides (of 46) and closes off fluid flow through the flexible tube (42).”

Regarding Claim 11, there is “a biasing spring (Broman, 52) that exerts a biasing force on the pinching element (Jensen, 47), wherein the biasing force urges the single rotary pinch lobe (44) to at least partially obstruct the slot (46).”
Note Broman Figure 4, which depicts the biasing spring as biasing the valve element to the depicted closed position.

Regarding Claim 12, “the force exerted by the motor (Broman, 5, 5a, 20, 48) counteracts the biasing force (of spring 52) to rotate the single rotary pinch lobe (Jensen, 44) away from a side of the slot (46, as in Figs 3a, 3d).”
Broman teaches arranging the cam such that flow is permitted (which would require opening the slot of Jensen, thus counteracting the spring) when the motor at 5 is compresses spring 52. Such compression occurs only when force is exerted at 5. See Broman at Fig 3.

Regarding Claim 13, “the motor (Broman, 5, 20, 48) is a linear motor (that is, at least the piston (5) travels in a linear manner).”

Regarding Claim 22, while Jensen teaches a pinch lobe (44) that is generally D-shaped with a partial circle at its outer radius and single pinch points on either side, Jensen does not teach the particular shape as claimed.
However, Applicant has neither discussed nor described any criticality or non-obviousness of such a shape. In fact, such a shape is not discussed in the instant specification, but just happens to be descriptive of that illustrated in the instant figures. 
A mere change of shape is not patentably distinct.
It would have been an obvious matter of design choice to modify the device of Jensen in view of Broman to have a D-shaped lobe as claimed, since Applicant has not disclosed that having such a shape solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design.
Furthermore, absent a teaching as to criticality of such a D-shape, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
See also In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). 
Such a shape could be chosen to simplify manufacturing by reducing the number of changes in geometry, for example.

Regarding Claim 23, “the partial circle (see Fig 3a of Jensen, 44, at outer radius against feature 45) has a radius substantially the same as an inner radius of the tubular wall (of 45).”

Regarding Claim 24, “the single rotary pinch lobe (Jensen, 44) has two pinching edges configured to move relative to the at least one slot (46) in the tubular wall, and the rotation of the pinching element within the hole in the housing causes the single rotary pinch lobe to apply a pinching force on the flexible tube with only one of the two pinching edges.” See Figures 3b and 3c.

Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al (DE102013102084, US 10,863,941 used as translation) in view of Broman (2015/0107263; note provisional 61/892761) as applied to Claim 5, above, and further in view of Applicant Admitted Prior Art (instant specification at para [0039]; hereinafter “AAPA”).

Regarding Claims 14 and 15, the device of Jensen as modified by Broman does not teach the use of a stepper motor and screw drive.
However, AAPA teaches that a stepper motor and screw drive (that is, the Haydon Kerk Series 19541-05-905) is a known linear drive device.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to simply substitute the stepper motor and screw drive linear actuator of AAPA for the air motor linear actuator of Broman in order to yield the predictable result of providing power electrically instead of pneumatically, thus allowing operation when compressed air is unavailable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth W. Mackay-Smith, whose telephone number is 571.272.9792.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider may be reached at 571-272-3607 or Mary McManmon may be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you should have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/SETH W. MACKAY-SMITH/
Primary Examiner, Art Unit 3753